SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No. ) Check the appropriate box: £ Preliminary Information Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(D)(2)) S Definitive Information Statement KENT FINANCIAL SERVICES, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): S No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: KENT FINANCIAL SERVICES, INC. 5 COLLEYVILLE, TEXAS 76034 (682) 738-8011 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS DECEMBER 28, 2010 TO THE STOCKHOLDERS: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of Kent Financial Services, Inc. (the “Company”), will be held on Tuesday, December 28, 2010 at 9:30 a.m., local time, at 325 North Saint Paul Street, Suite 2600, Dallas, Texas 75201for the purpose of considering and acting upon the following matters: 1. To elect five directors to serve until the next Annual Meeting or until their respective successors are duly elected and qualified; 2. To transact such other business as may properly come before the Annual Meeting or any adjournment(s), postponement(s) or continuation(s) thereof. Only stockholders of record at the close of business on November 26, 2010, are entitled to notice of and to vote at the Annual Meeting and at any and all adjournments, postponements or continuations thereof.A list of stockholders entitled to vote at the Annual Meeting will be available for inspection during ordinary business hours by any stockholder for any purposes germane to the meeting, at the Company’s offices at 5305 Miramar Lane, Colleyville, Texas 76034, for a period of at least ten days prior to the Annual Meeting and will also be available for inspection at the Annual Meeting. All stockholders are cordially invited to attend the Annual Meeting in person. By Order of the Board of Directors /s/ Paul O. Koether Paul O. Koether Chairman Date: December 7, 2010 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY KENT FINANCIAL SERVICES, INC. 5 COLLEYVILLE, TEXAS 76034 (682) 738-8011 INFORMATION STATEMENT FOR THE ANNUAL MEETING DECEMBER 28, 2010 General This Information Statement is being furnished to the stockholders of Kent Financial Services, Inc., a Nevada corporation (“Kent Financial” or the “Company”), pursuant to Regulation 14(c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), in connection with the forthcoming Annual Meeting of Stockholders (the “Annual Meeting”) to be held on Tuesday, December 28, 2010, at 9:30 a.m., local time, at 325 North Saint Paul Street, Suite 2600, Dallas, Texas 75201, and at any and all adjournments, postponements or continuations thereof, for the purposes set forth herein and in the accompanying Notice of Annual Meeting of Stockholders. The Company’s telephone number is (682) 738-8011. This Information Statement and accompanying Notice of Annual Meeting of Stockholders are first being mailed on or about December 7, 2010 to all stockholders entitled to vote at the Annual Meeting. Record Date; Voting Securities Only stockholders of record at the close of business on November 26, 2010 (the “Record Date”) are entitled to notice of and to vote at the Annual Meeting.On the Record Date, 2,759,076 shares of the Company’s common stock, $0.10 par value per share (the “Common Stock”), were issued and outstanding.The presence, either in person or by proxy, of the holders of a majority of the total number of shares of Common Stock outstanding on the Record Date is necessary to constitute a quorum and to transact such matters as come before the Annual Meeting. As of the Record Date, management and its affiliates collectively owned greater than 50% of the Company’s outstanding Common Stock and will vote their shares to elect as directors the five nominees listed under the caption “Election of Directors.”Since the Common Stock owned by management and its affiliates constitutes a majority of the Company’s outstanding Common Stock, the Board of Directors has determined not to solicit proxies.Any stockholder of record on the Record Date is entitled to attend the meeting and vote their shares personally or through such stockholder’s own legally constituted proxy. Votes Required The directors nominated for election will be elected by a plurality of the votes cast, in person or by proxy, at the Annual Meeting.As of the Record Date, there were 2,759,076 shares outstanding and each share is entitled to one vote.Abstentions from voting and broker “non-votes” will have no effect since they will not represent votes cast at the annual meeting. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY The Company will reimburse brokerage firms and other persons representing beneficial owners of shares for their expenses in forwarding the Information Statement and Notice of Annual Meeting of Stockholders to such beneficial owners. - 1 - PROPOSAL 1 ELECTION OF DIRECTORS Five directors are to be elected to hold office until the next annual meeting of stockholders or until their respective successors are duly elected and qualified.Management and our majority stockholder will vote FOR the election of each nominee named below.Each nominee has consented to serve as a director if elected.It is not expected that any nominee will be unable to serve, but, in the event that any nominee should be unable to serve, management and our majority stockholder will vote for a substitute candidate selected by the Board of Directors. Set forth below is biographical information for the persons nominated for election to the Board of Directors including information furnished by them as to their principal occupations at present and for the past ten years, certain directorships held by each, their ages as of December 7, 2010 and the year in which each director became a director of the Company. Nominees for Directors Name of Nominee Age Position and Office Presently Held with Company Director Since Paul O. Koether 74 Chairman, Chief Executive Officer and Director William Mahomes, Jr. 64 Director Casey K. Tjang 72 Director James L. Bicksler, Ph.D. 73 Director Bryan P. Healey 40 Chief Financial Officer and Director Paul O. Koether has been Chairman, Director and Chief Executive Officer of the Company since July 1987 and President of the Company from October 1990 until November 2005 and again since August 2007.Mr. Koether was Chairman from April 1988 to July 2005, President from April 1989 to February 1997 and director from March 1988 to July 2005 of Pure World, Inc., (“Pure World”) and from December 1994 until July 2005 a director and from January 1995 to July 2005 Chairman of Pure World’s wholly owned subsidiary, Pure World Botanicals, Inc., a manufacturer and distributor of natural products.Mr. Koether was Chairman and a Director of Sun Equities Corporation (“Sun”), a private company until Sun was merged into Pure World in December 2004.Mr. Koether was Chairman from 1990 until August 2003 and a registered representative since 1989 of T. R. Winston & Company, LLC. (“Winston”).Since September 1998, Mr. Koether has been a director, Chairman and Chief Executive Officer as well as President from October 2003 until November 2005 and from August 2007 until present, of Kent International Holdings, Inc., a holding company formerly known as Cortech, Inc. that is seeking to redeploy its assets.Bryan P. Healey, Chief Financial Officer and Director of the Company is the son-in-law of Paul O. Koether. Mr. Koether’s extensive executive experience in a multitude of industries including the securities, banking, real estate, nutraceutical and investment banking industries makes him essential to the Company’s success. William Mahomes, Jr. has been President and Managing Director of Mahomes, Bolden & Warren P.C., a transactional law firm that emphasizes corporate and public finance, mergers and acquisitions, real estate, probate, estate planning and mediation, since 1998.Prior to joining his present firm he was Senior Vice President and General Counsel to Pro-Line Corporation, a partner at Baker & McKenzie and Senior Shareholder of Locke Purnell Rain Harrell.He holds a BBA from Texas A&M University and a Juris Doctorate from the University of Texas School of Law.He served as an officer in the United States Army Reserve for several years and he has previously served as a Director on a number of corporate, state and not-for-profit boards and currently serves on the Board of Blue Cross and Blue Shield of Texas, an affiliate of Health Care Services Corporation, Caring for Children Foundation and the Center for New Ventures and Entrepreneurship at Texas A&M University. Mr. Mahomes legal and transactional background is an asset to the Company in both monitoring risks and evaluating potential merger and acquisition candidates. Casey K. Tjang is a principal at Andrew-Case Advisors (ACA), a private advisory group for SME companies.In 2009, Mr. Tjang retired as chairman and chief executive officer of First Merchant Bankers, Inc., a private merchant bank dealing with Asia-Pacific businesses.From September 2001 to February 2002, he was President and Chief Executive Officer and from August 2000 to September 2001 was Chief Financial Officer of Knowledge Window, Inc., an e-learning provider of Internet training.Since February 2002, Mr. Tjang has been President and Chief Executive Officer of Princeton Accredited Services, Inc. and Erudite Internet Systems, Inc. an e-learning custom courseware developer and provider of an Internet based distance education system.Since 2005, he has been Chairman and Chief Executive Officer of Princeton Business School, a provider of an online education towards Entrepreneurial Master of Business Administration degree program. - 2 - Mr. Tjang’s experience in corporate finance and banking is important to the Company as both the Chairman of the Audit Committee as well as evaluating potential merger and acquisition candidates. James L. Bicksler, Ph.D., a Director of the Company since October 2008, has been a Professor of Finance and Economics, Rutgers Business School, Rutgers, the State University of New Jersey, since 1969.Professor Bicksler was a Director of Kent International Holdings, Inc. from 1998 through September 30, 2008. Dr. Bicksler received his Ph.D. in financial economics from New York University and his expertise includes corporate governance and corporate investment risk management.Dr. Bicksler’s research background and experience is valuable to the Company in both assessing risks and evaluating potential merger and acquisition candidates. Bryan P. Healey, a certified public accountant, has been Vice-President, Secretary and Chief Financial Officer of the Company since May 2006 and a Director since November 2007.Mr. Healey has also been Vice-President, Secretary and Chief Financial Officer since May 2006 and a Director since November 2007 of Kent International Holdings, Inc.From July 2006 to October 2009, Mr. Healey was a registered representative of T. R. Winston & Company, LLC.From September 1995 to April 2006, Mr. Healey was with Bowman & Company, L.L.P., the largest CPA firm in Southern New Jersey, in various positions including audit manager from July 2001 to April 2006. Mr. Healey’s comprehensive knowledge and experience in corporate finance and accounting makes him an important asset to the Company. Board Meetings and Committees The Board of Directors held two meetings during the year ended December 31, 2009 and otherwise acted by written consent.Each of the Company’s directors attended all of the meetings of the Board of Directors and of all committees of the Board on which he served, with the exception of Mr. Mahomes who was absent from one audit committee meeting due to scheduling conflicts. During the year ended December 31, 2009, the Board had an Audit Committee, which consisted of Messrs. Tjang, Mahomes, and Bicksler.The Audit Committee, which reviews the Company’s internal controls, accounting practices and procedures, and results of operations, held four meetings in 2009. Meetings of independent directors are held at regularly scheduled Audit Committee meetings throughout the year. Board Leadership Structure Mr. Koether serves as our Chairman of the Board and as our Chief Executive Officer.The Board believes that because the CEO is ultimately responsible for executing the strategic direction of the Company and for the performance of the Company, the CEO is the director best qualified to act as Chairman of the Board.Additionally, given the size of the Company’s operations, it would be unduly burdensome on the Company to hire an individual to serve as the CEO.Further, as the controlling shareholder of Kent, Mr. Koether has the ability to influence operational and strategic decisions through voting control. Board’s Oversight of Risk Management The Board has an active role, as a whole and also at the audit committee level, in overseeing management of the Company’s risks.The Audit Committee oversees management of financial, accounting and internal control risks. - 3 - Independence. The Board of Directors has determined that the following three Directors nominated for election at the Annual Meeting are independent Directors as defined in the NASDAQ listing standards: William Mahomes, Jr., Casey K. Tjang, and James L. Bicksler.Therefore, a majority of the persons nominated to serve on our Company’s Board of Directors are independent as so defined. The foregoing independence determination of our Board of Directors included the determination that each of these three nominated Board members, if elected and appointed to the Audit Committee is independent for purposes of membership on the Audit Committee under Rule 4350(d) of the NASDAQ listing standards, which includes the independence requirements of Rule 4200 and additional independence requirements under SEC Rule 10A-3(b); Exemptions for a Controlled Company Election NASDAQ has established specific exemptions from its listing standards for controlled companies, i.e., companies of which more than 50% of the voting power is held by an individual, a group or another entity. Kent Financial is a “controlled company” by virtue of the fact that Mr. Paul O. Koether, Chairman of the Board, Chief Executive Officer and President of the Company controls a majority interest in the stock of the Company.Please see “Stock Ownership of Directors, Executive Officers and Certain Beneficial Owners.” The Company has elected to rely upon certain of the exemptions provided in the rules.Specifically, the Company will rely on exceptions to the requirements that listed companies (i) select, or recommend for the Board’s selection, director nominees by a majority of independent directors or a nominating committee comprised solely of independent directors, and (ii) determine officer compensation by a majority of independent directors or a compensation committee comprised solely of independent directors. Communications with the Directors Stockholders may communicate in writing with any of the Company’s directors by sending such written communication to Bryan P. Healey, Secretary of the Company, at the Company’s principal executive offices 5305 Miramar Lane, Colleyville, Texas 76034. Copies of written communications received at such address will be provided to the relevant director or directors unless such communications are determined by the Company’s outside general counsel to be inappropriate for submission to the intended recipients.However, any communication not so delivered will be made available upon request to any director.Examples of stockholder communications that would be considered inappropriate for submission include, customer complaints, solicitations, product promotions, resumes and other forms of job inquiries, as well as material that is unduly hostile, threatening, illegal or similarly unsuitable. Policy on Director Attendance at Annual Meetings Although all Board members are encouraged to attend the Company’s annual meetings of stockholders, attendance at the annual meeting is not mandatory. Audit Committee Financial Expert The Board of Directors of the Company has determined Casey K. Tjang is an audit committee financial expert as that term is defined under SEC rules and that Mr. Tjang is independent, as the term is used in Rule 407(d)95) of Regulation S-K promulgated under the Exchange Act. - 4 - Compensation of Directors Directors who are not employees of the Company receive a monthly fee of $1,000 plus $200 for each day of attendance at board and committee meetings.During 2009, the Company paid directors' fees in the aggregate amount of $38,800.The table below includes information about compensation paid to our non-employee directors: Name Fees Earned or Paid in Cash Total William Mahomes, Jr. $ $ Casey K. Tjang James. L. Bicksler $ $ Code of Ethics The Company has adopted a Code of Ethics.Stockholders may write to Bryan P. Healey, the Secretary of the Company, at the Company’s principal executive office: offices 5305 Miramar Lane, Colleyville, Texas 76034, to request a copy of the Code of Ethics.We will provide it to any person without charge upon such request. - 5 - BENEFICIAL OWNERSHIP Security Ownership of Officers, Directors, Nominees and Certain Stockholders The following table sets forth the beneficial ownership of Common Stock of the Company as of November 26, 2010, by each person who was known by the Company to beneficially own more than 5% of the Common Stock, by each current director and nominee, each executive officer, and by all current directors and executive officers as a group: Name and Address of Beneficial Owner Number of Shares of Common Stock Beneficially Owned(1) Approximate
